--------------------------------------------------------------------------------

Exhibit 10.18
 
(REGIONS LOGO) [img001_v1.jpg]
Commercial & Standby LC Amendment Application

   
Global Trade Services
Global Trade Services
Standby Letter of Credit Department
Commercial Letter of Credit Department
1900 5th Avenue North, 22nd Floor
10461 NW 117th Avenue, 2nd Floor
Birmingham, AL 35203
Miami, FL 33178
Tel: (868) 828-6928
Tel: (877) 418-0365
Fax: (205) 264-6027 or (205) 264-6019
Fax:(786) 845-4952

 
Date:
05/24/2010
 
LC Number:
53816

 
Please issue an amendment to the referenced letter of credit substantially
conforming with this application as shown below. In issuing the amendment you
are expressly authorized to make such changes in the terms and conditions herein
set forth below as you in your sole discretion may deem necessary and/or
advisable.

     
Existing Applicant Name and Address:
 
Existing Beneficiary Name and Address: (no post office boxes)
     
OCEAN BIO-CHEM, INC
 
TRUSTEE-REGIONS BANK
4041 SE47TH AVE.
 
ATTN: CORPORATE TRUST
FORT LAUDERDALE, FL 33314
 
1901 6TH AVE, N,28TH FLOOR
   
BIRMINGHAM, AL 35203

 
o Increase amount by
$
 
o Decrease amount by
$

 
To new aggregate amount (before any drawings):
     
Amend expiration date to be:
07/31/2011
   
Amend latest shipping date to be:
     
Amend other terms and conditions:
 

 
Commissions and fees are to be paid In advance and are non-refundable.
 
This amendment will be issued subject to the current version of the ICC
publication under which the original relevant letter of credit was Issued.
Completion and submission of this form by applicant does not obligate Regions
Bank to issue the requested amendment to the credit.
 
Special issuance Instructions to Regions Bank:
 

OCEAN BIO-CHEM INC.     Account Party  / Application Name    Guarantor Name    
  (signature) [img002_v1.jpg]   (signature) [img003_v1.jpg] Authorized Account
Party / Applicant Signature     Authorized Guarantor Signature       MICHAEL S.
JENKINS   -s- michael s. jenkins [img004_v1.jpg] Relationship Manager Name  
Relationship Manager Name

 
Rev. 4.28.09
Commercial & Standby Amendment Application Form
Page 1of 1


 
 

--------------------------------------------------------------------------------

 
 
 
(REGIONS LOGO) [img001_v1.jpg]
Commercial & Standby LC Amendment Application

   
Global Trade Services
Global Trade Services
Standby Letter of Credit Department
Commercial Letter of Credit Department
1900 5th Avenue North, 22nd Floor
10451 NW 117th Avenue, 2nd Floor
Birmingham, AL 35203
Miami, FL 33178
Tel: (866) 828-6928
Tel: (877) 419-0365
Fax: (205) 264-6027 or (205) 264-6019
Fax: (786) 845-4952

 
Date:
05/24/2010
 
LC Number:
53817

 
Please issue an amendment to the referenced letter of credit substantially
conforming with this application as shown below. In issuing the amendment you
are expressly authorized to make such changes in the terms and conditions herein
set forth below as you in your sole discretion may deem necessary and/or
advisable.

     
Existing Applicant Name and Address:
 
Existing Beneficiary Name and Address: (no post office boxes)
     
OCEAN BIO-CHEM, INC
 
TRUSTEE- REGIONS BANK
4041 SE 47TH AVE.
 
ATTN: CORPORATE TRUST
FORT LAUDERDALE, FL 33314
 
1901 6TH AVE. N, 28TH FLOOR
   
BIRMINGHAM, AL 35203

 
o Increase amount by
$
 
o Decrease amount by
$

 
To new aggregate amount (before any drawings):
     
Amend expiration date to be:
07/31/2011
   
Amend latest shipping date to be:
     
Amend other terms and conditions:
 

 
Commissions and fees are to be paid in advance and are non-refundable.
 
This amendment will be issued subject to the current version of the ICC
publication under which the original relevant letter of credit was issued.
Completion and submission of this form by applicant does not obligate Regions
Bank to issue the requested amendment to the credit.
 
Special issuance instructions to Regions Bank:
 

OCEAN BIO-CHEM INC.     Account Party  / Application Name    Guarantor Name    
  (signature) [img005_v1.jpg]     Authorized Account Party / Applicant
Signature     Authorized Guarantor Signature       MICHAEL S. JENKINS   -s-
michael s. jenkins [img006_v1.jpg] Relationship Manager Name   Relationship
Manager Signature

 
Rev. 4.28.09
Commercial & Standby Amendment Application Form
Page 1 of 1

 

--------------------------------------------------------------------------------